OPINION
BUSSEY, Judge:
Appellant, Joseph Ellis, hereinafter referred to as defendant, entered a plea of guilty in the Municipal Criminal Court of Record, of the City of Oklahoma City, Oklahoma, to the offense of Operating a Motor Vehicle Under the Influence of Intoxicating Liquor and was sentenced to serve forty-five (45) days in the Oklahoma City Jail and to pay a fine of One Hundred Dollars ($100.00). From said judgment and sentence a purported appeal has been filed with this Court.
We need only to observe that the judgment and sentence was entered on December 3, 1970. The petition in error was filed on April 2, 1971. 22 Ch. 18 App., Rule 3.1, provides:
“To appeal from any conviction from a plea of guilty, the convicted person must file his Petition for Writ of Certiorari with the Clerk of this Court within ninety (90) days from the date judgment and sentence was entered in petitioner’s case.” (Emphasis added.)
Thus it appearing that there is nothing properly before this Court to consider, the purported appeal is ordered dismissed.
BLISS, P. J., and BRETT, J., concur.